

Exhibit 10.34


ALPHA AND OMEGA SEMICONDUCTOR LIMITED


FY 2014 EXECUTIVE INCENTIVE PLAN
The following is a summary of the operation of the Executive Incentive Plan (the
“Plan”) established by Alpha and Omega Semiconductor Limited (the “Company”) for
Fiscal Year 2014.


Participants
Executive officers and Vice Presidents.


Performance Bonus
Participants are eligible to receive a bonus based on the level of attainment of
pre-specified corporate performance goals. The Company’s compensation committee
establishes the performance goals to be attained.


Performance Goals
The corporate performance goals for Fiscal Year 2014 are revenue and non-GAAP
operating income (after bonus payout). The amount of bonus earned is based 50%
on revenue achieved and 50% on the non-GAAP operating income (as determined by
the management of the Company) achieved; however, a minimum of 80% of the target
performance goal must be achieved for payout under that performance goal and no
bonus will be paid under either performance goal if a minimum of 80% of the
non-GAAP operating income target is not achieved.


Target Bonus Awards
The Company’s compensation committee establishes the bonuses payable based on
the level of attainment of the corporate performance goals. The target bonuses
for each named executive officer for Fiscal Year 2014 are as follows: Chief
Executive Officer: 100% of base salary; Chief Financial Officer, Chief Operating
Officer, Chief Technology Officer and Vice President of Sales: 60% of base
salary; Chief Accounting Officer: 40% of base salary. Based on level of
performance attained and assuming the minimum performance goals are achieved by
the Company, actual bonus payouts can range from 40% to 200% of base salary for
the Chief Executive Officer; 20% to 120% of base salary for the Chief Financial
Officer, Chief Operating Officer, Chief Technology Officer and Vice President of
Sales; and 20% to 100% of base salary for the Chief Accounting Officer.


Payment of Bonus
A portion of the bonus is payable following the end of the first 6 months of
Fiscal Year 2014 based on achievement of performance goals for such semi-annual
period. The bonus payable based on full-year performance is then reduced by the
bonus amount paid with respect to such semi-annual period. In the event that
Company performance declines in the second half of the year such that no annual
bonus would be payable for the fiscal year based on fiscal year performance, the
participant is not required to repay any bonus payment received based on the
performance for the first 6 months of the fiscal year. The participant must
remain in employment with the Company through the last day of the performance
periods to receive a bonus for that period.








